[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Committee sale is approved. The objection to the Committee sale by the present owner is overruled. The proposed private sale to Fatima Lobo for $47,000 would require adjustments for condominium fees of at least $1,038 which the successful bidder has agreed to assume. Additionally my payment of Committee fees cost and expenses by the private buyer may also be subject to adjustment between the private buyer and the owner. Thus the difference in the successful bidders offer and the private offer ranges from a few hundred dollars to four thousand dollars. This difference does not warrant upsetting the Committee sale in light of the inherent risks that the private sale may not successfully close. Paragraph 9 of the private contract for sale contains a contingency for inspection of certain operating systems and includes a representation by the owner that they are in good working condition. This representation could lead to either a termination of the contract or a further reduction in price.
Therefore the Committee's motion for approval of sale, approval of committee deed, acceptance of report, allowance of fees and expenses and allowance of appraiser fees dated October 22, 1998 is granted as requested.
Zarella, J.